DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 02/22/2021.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments, “and only in a vehicle on state, instruct the second power converter to supply power of the auxiliary battery to the driving battery with constant power output when the power storage amount of the auxiliary battery is equal to or greater than a second threshold, and instruct the second power converter to supply power of the auxiliary battery to the driving battery with constant voltage output when the power storage amount of the auxiliary battery is less than the second threshold” to independent claims 1, 6 and 7 filed on 02/22/2021, are not supported in the specification and cannot be understood thereto. 

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance part of the amendments recited, “and only in a vehicle on state, instruct the second power converter to supply power of the auxiliary battery to the driving battery with constant power output when the power storage amount of the auxiliary battery is equal to or greater than a second threshold, and instruct the second power converter to supply power of the auxiliary battery to the driving battery with constant voltage output when the power storage amount of the auxiliary battery is less than the second threshold”. It is unclear how one threshold could perform the 
For the purpose of examination, the claims are read without the limitation of the current amended. It’s also understood that the dependent claims does not provide any justification for clarity to the proposed amendments and are also subjected to the same 112. 


Response to Arguments
3.	Applicant's arguments filed on 02/22/2021 have been fully considered but they are not persuasive. “Claims 1, 2, and 5-7 are pending in this application. By this Amendment, claims 1, 6, and 7 are amended. Support for the amendments may be found in at least the original claims; and Fig. 3 of the original application. No new matter is added”. 
Thus, the rejection is maintained as previously written and presented on 11/24/2020. See the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US 2012/0133322 A1). Thereafter, Walsh in view of Videtich (US 2013/0300340 A1). Thereafter, Videtich and further in view of Lida (US 2010/0134065 A1). Thereafter, Lida.

Regarding claim 1, Walsh teaches a solar power generation system of a vehicle (Fig. 2 [10]; para 0039, [10]), the solar power generation system comprising: 
a solar panel (Fig. 8, [22]) configured to generate power by sunlight (Fig. 8, [22]); 
a first load (Fig. 11, para 0041: heating fan, ventilation and air-conditioning); 
an auxiliary battery configured to supply power to the first load (para 0024: there is a low voltage battery [70] that provides electrical power to vehicle components (e.g., a typical 12 V lead acid battery);
a second load (para 0022: electric drive motor) configured to drive the vehicle; 
( a high voltage battery [72] (e.g. over 60 V traction battery) and in this example a 400 V traction battery that provides electrical power to an electric drive motor); 
a first power converter (Fig. 8, [36] i.e. voltage range, para 0045: 14-16V) configured to supply the power generated by the solar panel (Fig. 8, [22]) to the auxiliary battery (Fig. 8, [70]); 
a second power converter (Fig. 8, [73]; i.e. voltage range, para 0045: 216 to 422 V) configured to bidirectionally exchange the power between the auxiliary battery (Fig. 8 [70]) and the driving battery (Fig. 8, [72]); 
and a processor programmed to,(see, para 0042: controllers (VCM 46, HCU 44, APM 40, etc.) are used that communicate with various systems, store, and process data to control components).
But Walsh fails to teach, only in a vehicle off state, instruct the second power amount of the auxiliary battery exceeds a threshold, until the power storage amount of the auxiliary battery decreases to a lower limit value lower than the threshold and to teach, instruct the second power amount of the auxiliary battery exceeds a threshold, until the power storage amount of the auxiliary battery decreases to a lower limit value lower than the threshold.

Videtich discloses, arrangement and method for recharging a rechargeable backup battery in (see, Fig. 2) a charge controller that is configured to direct an electric current from the electrical device into the rechargeable backup battery to recharge the see, Fig. 2, 104; para 0017 or para 0041 and 0046).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walsh with Videtich, thus making it possible to charge a driving battery in an off-state to enable a vehicle to travel a longer distance when in drive mode.

However, the combination of Walsh in view of Videtich, fails to teach, instruct the second power amount of the auxiliary battery exceeds a threshold, until the power storage amount of the auxiliary battery decreases to a lower limit value lower than the threshold.
In analogous art, Lida, further discloses an electric system, charging device and charging method for electric system comprising in (see, Fig. 1) and (see para 0086) that a battery can discharge power when the storage amount of the battery is at a certain threshold to discharge power to an amount smaller than the threshold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walsh in view of Videtich with the teaching of Lida to discharge power of a battery to another device such that the discharge amount does not exceed its threshold to avoid degradation or over discharge for your backup battery.
	 
Regarding claim 2, The combination of Walsh in view of Videtich and further in view of Lida, teaches in Walsh, wherein the processor is programmed to (see, para 0042), in a vehicle on state, instruct the second power converter (see, para 0045). 

However, Lida discloses, electrical system, charging device (para 0064-0065: first battery pack 510 (i.e. main battery) is charged into second battery pack 520 (i.e. auxiliary battery) and vice-versa, when either battery had higher than a voltage on an output side; although, it does not expressly teach, equal to or less than an upper limit value, but the discharge of either batteries is determined by the higher than or lower than current threshold value (see, para 0062; Fig. 7, para 0086).
It’s well known in the art to charge or discharge power from one battery source based on a threshold (upper limit) and the examiner takes official notice that discharging power from a main battery to an auxiliary battery when the auxiliary is lower than a threshold and supplying power from an auxiliary battery to a main battery when the auxiliary exceeds a threshold is known.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walsh in view of Videtich with Lida, to charge an auxiliary battery from the main battery when the residual power is below it premium capacity and to use an auxiliary battery as a backup to power your loads; and to charge your main battery, using the auxiliary battery when it has excess power and to keep the auxiliary charged to a certain minimum or threshold as a backup power supply when the auxiliary is running low for emergency purposes.

Regarding claim 5, The combination of Walsh in view of Videtich and further in view of Lida, teaches in Walsh, the solar power generation system according to claim 1, wherein the auxiliary battery is a lithium cell (para 0040: the energy storage device can be a battery including but not limited to lead acid, lead foam, AGM, lithium ion, lithium air, and the like).

Regarding claims 6 and 7, Walsh teaches a method and non-transitory computer readable medium, a solar power generation system of a vehicle (Fig. 2 [10]; para 0039, [10]), the solar power generation system comprising: 
a solar panel (Fig. 8, [22]) configured to generate power by sunlight (Fig. 8, [22]); 
a first load (Fig. 11, para 0041: heating fan, ventilation and air-conditioning); 
an auxiliary battery configured to supply power to the first load (para 0024: there is a low voltage battery [70] that provides electrical power to vehicle components (e.g., a typical 12 V lead acid battery); 
a second load (para 0022: electric drive motor) configured to drive the vehicle; 
a driving battery configured to supply power to drive the vehicle to the second load (a high voltage battery [72] (e.g. over 60 V traction battery) and in this example a 400 V traction battery that provides electrical power to an electric drive motor); 
a first power converter (Fig. 8, [36] i.e. voltage range, para 0045: 14-16V) configured to supply the power generated by the solar panel (Fig. 8, [22]) to the (Fig. 8, [70]); 
and a processor (see, para 0042) the method comprising performing the following steps using the processor, instruct the second power converter (see, para 0045). 
But Walsh fails to teach, only in a vehicle off state; determining whether a power storage amount of the auxiliary battery exceeds a threshold; to supply power of the auxiliary battery to the driving battery when the power storage amount of the auxiliary battery exceeds the threshold; determining whether the power storage amount of the auxiliary battery decreases to a lower limit value lower than the threshold; to stop supply of power of the auxiliary battery to the driving battery when the power storage amount of the auxiliary battery decreases to the lower limit value.

Videtich discloses, arrangement and method for recharging a rechargeable backup battery in (see, Fig. 2) a charge controller that is configured to direct an electric current from the electrical device into the rechargeable backup battery to recharge the rechargeable backup battery when the vehicle is in an off state (see, Fig. 2, 104; para 0017 or para 0041 and 0046).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walsh with Videtich, thus making it possible to charge a driving battery in an off-state to enable a vehicle to travel a longer distance when in drive mode.

In analogous art, Lida, further discloses, determining whether a power storage amount of the auxiliary battery exceeds a threshold (Fig. 1, 520; para 0020; para 0063); to supply power of the auxiliary battery to the driving battery when the power storage amount of the auxiliary battery exceeds the threshold (para 0022; and para 0065, i.e. charging, Fig. 1, 520 into 510); determining whether the power storage amount of the auxiliary battery decreases to a lower limit value lower than the threshold (Fig. 1, 520, para 0023; and Fig. 3, para 0064); to stop supply of power of the auxiliary battery to the driving battery when the power storage amount of the auxiliary battery decreases to the lower limit value (Fig. 4, para 0062, see, also para 0080).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walsh in view of Videtich with Lida, to use an auxiliary battery as a backup to power your loads and to charge your main battery using the auxiliary battery when it has excess power and to keep the auxiliary charged to a certain minimum or threshold as a backup power supply when the auxiliary is running low for emergency purposes.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Rexford Barnie can be reached on 5712727492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                        
/DANIEL KESSIE/Primary Examiner, Art Unit 2836